996 F.2d 1221
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert Don ARNOLD, Appellant,v.Sara TROWER;  Dave Dormire, Appellees.
No. 93-2322.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 16, 1993.Filed:  June 29, 1993.

Before McMILLIAN, HANSEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Robert Don Arnold, a Missouri prisoner, appeals from a final order entered in the District Court1 for the Western District of Missouri dismissing his amended 42 U.S.C. § 1983 complaint as frivolous pursuant to 28 U.S.C. § 1915(d).  We summarily affirm the order of the district court.


2
In his pro se complaint Arnold alleged that assistant state attorney general Sara Trower and state prison superintendent Dave Dormire had approached and then intimidated two witnesses he had called to testify on his behalf in an earlier case.  Arnold claimed that, as a result of defendants intimidation, these witnesses testified unfavorably to him and the district court denied him injunctive relief in that case.  The complaint was referred to a magistrate judge for a report and recommendation pursuant to 28 U.S.C. § 636.  The magistrate judge2 determined that Arnolds claims of witness intimidation could have been raised in the earlier case and recommended that the complaint be dismissed as frivolous pursuant to 28 U.S.C. § 1915(d).  The magistrate judge noted that Arnold had been represented by appointed counsel in the earlier case, he had had the opportunity to confer with counsel during the hearing about defendants conduct, and counsel had questioned one of the witnesses about witness intimidation and had in fact recalled Dormire to cross-examine him concerning these allegations.  The district court reviewed the record, adopted the report and recommendation of the magistrate judge and dismissed the amended complaint as frivolous pursuant to 28 U.S.C. § 1915(d).  This pro se appeal followed.


3
We have carefully reviewed the record and hold the district court did not abuse its discretion in dismissing the amended complaint as frivolous pursuant to 28 U.S.C. § 1915(d).  Arnolds claims that defendants had intimidated his witnesses lacked an arguable basis either in fact or law because those allegations had already been raised in an earlier case for purposes of impeachment and had been rejected in that case.


4
Accordingly, we summarily affirm the order of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri


2
 The Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri